DETAILED ACTION
Applicants’ arguments, filed 2 July 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In support of this position, the examiner cites the instant specification on page 5, paragraph [0030], reproduced below.

    PNG
    media_image1.png
    135
    645
    media_image1.png
    Greyscale

A 1.4:1 mass ratio of DPPC to cholesterol is a 2.646:1 molar ratio of DPPC to cholesterol. (This calculation is based upon a molecular weight of DPPC of about 734 Daltons and a molecular weight of cholesterol of about 386.65 Daltons). This value of 2.646:1 molar ratio of DPPC to cholesterol is well above the recited value of about 1:9.
Similarly, a 0.6:1 molar ratio of DPPC to cholesterol is about a 1.134:1 mass ratio of DPPC to cholesterol. This value of 2.646:1 molar ratio of DPPC to cholesterol is well above the recited value of about 1:9.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The instant claims recite a weight ratio of fluticasone furoate to lipid of about 1:30. This appears to be new matter not supported by the original application as filed. The examiner notes that the original application discloses a weight ratio of fluticasone furoate to lipid of 1:30 on page 12, Table 1, of the original application as filed, which is reproduced below.

    PNG
    media_image2.png
    358
    643
    media_image2.png
    Greyscale

Nevertheless, this does not appear to provide adequate support for a weight ratio of “about” 1:30 because the word “about” is not disclosed in the instant specification prior to the disclosure of the ratio “1:30.”

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim 1 has been amended to require that the concentration of fluticasone furoate is about 1 mg/ 1 mL. This does not appear to be adequately supported by the instant application as filed.
The instant application discloses the following concentrations of fluticasone furoate, as of page 12, Table 1 of the original application as filed, which is reproduced below.

    PNG
    media_image2.png
    358
    643
    media_image2.png
    Greyscale

The above-reproduced table discloses 0.95-1.069 mg of fluticasone furoate to 100 mL. This is about two orders of magnitude below the required 1 mg/ 1 mL of fluticasone furoate. Therefore, this does not provide adequate support for the requirement of about 1 mg / 1 mL of fluticasone furoate.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites a pH of about 5.7. The instant specification discloses the following pH ranges, as of page 12, Table 2, reproduced below.

    PNG
    media_image3.png
    275
    636
    media_image3.png
    Greyscale

The above-reproduced table discloses pH values, including 5.72. The disclosure of the pH value of 5.72 fails to provide adequate support for the claim requirement of a pH that is about 5.7.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 8 requires that the formulation, when solubilized, forms droplets with a D50 value of less than about 5 µm. This appears to be new matter which is not adequately supported by the original application as filed. Claim 9 requires that the formulation, when solubilized, forms droplets with a D90 value of less than about 12 µm. These limitations appear to be new matter which is not adequately supported by the original application as filed. 
As an initial matter, the examiner does not dispute that applicant has presented an embodiment with D50 and D90 values that are within the claim scope. In support of this position, the examiner cites the instant specification on page 13, Table 3, which is reproduced below.

    PNG
    media_image4.png
    149
    633
    media_image4.png
    Greyscale

While the above-reproduced embodiments appear to be within the scope of claims 8-9, they do not provide adequate support for the full scope of the range of droplets with a D50 of less than about 5 µm or a D90 of less than about 12 µm.


Withdrawn Rejections
The examiner previously rejected the instant claims over the combination of Nirale et al. (Indian J Pharm Sci. 2009 Nov-Dec; 71(6): 709–711 – obtained at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2846484/?report=printable on 5 November 2020, 5 printed pages) in view of Biggadike et al. (The Clinical Respiratory Journal, 2011, ISSN 1752-6981, pages 183-184) and Gupta (US 2009/0104256 A1). This rejection has been withdrawn for at least the following reasons.
Nirale et al. (hereafter referred to as Nirale) is drawn to fluticasone propionate liposomes for pulmonary delivery, as of Nirale, page 1, title and abstract. Said liposomes comprise phospholipids and cholesterol in addition to fluticasone propionate, as of Nirale, paragraph bridging pages 1-2. Nirale appears to have conducted experiments drawn to cholesterol concentration, as of Nirale, figure 1 on page 4, reproduced below.

    PNG
    media_image5.png
    630
    921
    media_image5.png
    Greyscale

Nirale differs from the claimed invention for at least the following reasons:
First, Nirale is drawn to a dry powder, rather than a suspension. 

Third, Nirale teaches 25% and 50% cholesterol, as of the table on page 3 of Nirale. In contrast, the instant claims require about 1:9 weight. Cholesterol in the amount of 50% is a 1:1 ratio of lipid to cholesterol. This is well below the 1:9 ratio of DPPC to cholesterol.
Fourth, Nirale appears to be silent as to the amount of active agent. As such, Nirale does not teach the requirement of fluticasone furoate to lipid of about 1:30 or fluticasone furoate concentration of about 1 mg / 1 mL.
Therefore, Nirale does not read on the claimed invention. Even if, purely en arguendo, the skilled artisan would have been motivated to have substituted fluticasone furoate (e.g. as of Biggadike) in place of fluticasone propionate, the resultant combination would not have read on the claimed invention at least because of differences in active agent concentration and differences in lipid composition between the prior art and claimed invention.
With regard to Gupta, this reference teaches a 2:1 ratio of DPPC to cholesterol, as of Gupta, paragraph 0090 and Gupta, page 9, paragraph 0105, reproduced below.

    PNG
    media_image6.png
    159
    465
    media_image6.png
    Greyscale


The examiner additionally rejected the instant claims over Chen et al. (US 2017/0050945 A1). Chen et al. (hereafter referred to as Chen) is drawn to a formulation for treating sarcoidosis, as of Chen, title and abstract. The composition of Chen may deliver the drug fluticasone furoate, as of Chen, paragraphs 0314, 0320 and 0336. The composition of Chen may be in the form of a liposome, as of Chen, at least paragraphs 0350-0352 and pages 35-36, Example 3. Additionally, the liposome in Example 3 appears to be present as a suspension in phosphate buffered saline (PBS).
Nevertheless, the teachings of Chen are insufficient to reject the instantly claimed invention for at least the following reasons. First, Chen does not teach a weight ratio of fluticasone furoate to lipid ingredient of about 1:30. Chen also does not appear to teach a concentration of fluticasone furoate of 1 mg / 1 mL.
The examiner also notes Chen, pages 35-36, Table 4, reproduced below.

    PNG
    media_image7.png
    635
    779
    media_image7.png
    Greyscale

In the above-reproduced table, Chen does teach weight ratios of active agent to lipid. However, the active agent here does not appear to be fluticasone furoate and there is no evidence that fluticasone furoate could have been incorporated in the required amounts, as different drugs have different capabilities of being incorporated into liposomes.
The examiner also notes that in the above-reproduced table from Chen, the ratios of DPPC to cholesterol appear to have more DPPC than cholesterol, and do not read on the required weight ratio of DPPC:cholesterol of about 1:9.


Response to Arguments
Applicant has presented arguments, as of applicant’s response on 2 July 2021. These arguments relate to the previously applied obviousness rejections that have been withdrawn. As such, applicant’s arguments appear to be moot in view of the withdrawal of the previously applied rejections, and as such, are not addressed substantively in this response.

Additional Relevant Reference
As an additional relevant reference, the examiner cites CN 111789816 A. The CN ‘816 reference was published on 20 October 2020, and was filed in China on 8 April 2019. In contrast, the instant application was filed in the US on 25 August 2020, and claims benefit to provisional application 62/892,567, which was filed on 28 August 2019. As such, CN ‘816 is not prior art under AIA  35 U.S.C. 102(a)(1) because it was published after the effective filing date of the instant application. CN ‘816 is also not prior art under AIA  35 U.S.C. 102(a)(2) based upon an earlier filing date. This is because only (1) U.S. patents; (2) U.S. patent application publications; and (3) certain World Intellectual Property Organization (WIPO) published applications are eligible for AIA  35 U.S.C. 102(a)(2), and CN ‘816 is neither a US patent, a US patent application publication, or a WIPO published application.



Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612